Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
2.	The amendments to claims 1, 3, 7, 9-10 and 16, filed on 03/15/2022 have entered and acknowledged.
3.	Claims 1-17 were filed.
4.	Claims 5-6 and 14-15, are cancelled, therefore
5.	Claims 1-4, 7-13 and 16-17, have been examined.

Examiner’s Response to Amendment/Remarks
35 USC § 101
6.	Claims 1 and 9 continues to be directed towards a financial transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a backend for a financial institution comprising at least one computer processor”, “the financial institution associated with a user”, “a trusted party”, “a third party”, “and a third-party financial institution associated with the third party” do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The computer technology merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

35 USC § 112
7.	Applicant amendment and remarks filed on 03/15/2022 are persuasive as claims 13 and 16 are not indefinite as previously indicated in the Non-Final rejection mailed on 12/21/2021, because the claims are separately dependent on claim 9. Therefore. the 112 rejections are withdrawn.

35 USC § 102/103
8.	The Applicant is of the opinion that “Patrni, which is directed to preauthorizing transactions, does not disclose all elements of independent claim 1. Specifically, Patrni does not disclose that a financial institution computer program receives a third-party identifier for a third party, login credentials for a user, and an identification of a user demand deposit account (DDA) to tokenize from a trusted party. The Office Action has not cited any disclosure in Patrni as allegedly disclosing even the pre-amended element of claim 1. The Office Action does cite paragraph 0048 as allegedly disclosing "the financial institution associated with a user is configured to receive the third-party identifier and an identifier for the user account from the trusted party," see Office Action, pages 12-13, but this passage discloses the following: In a step 408, the preauthorization request module 102a of the payment network server 102 receives the preauthorization request from the merchant server 112 via the aggregator server 114/acquirer server 116. In a step 410, the preauthorization module 102a of the payment network server 102 communicates, to the issuer server 118 for the consumer payment instrument 110, the preauthorization request for preauthorizing payment of the transaction with the consumer payment instrument 110. The preauthorization request includes the consumer payment instrument details, merchant details, and transaction details, and is in accordance with one or more standards for the interchange of transaction messages, such as the ISO 8583 standard. Patrni, ¶ 0048 (emphasis added). Here, instead of a financial institution computer program receiving a third-party identifier for a third party, login credentials for a user, and an identification of a user demand deposit account (DDA) to tokenize, Patrni's payment network server receives consumer payment instrument details, merchant details, and transaction details. Notably, consumer payment instrument 110 is not a DDA, as a DDA would not require preauthorization. And there is no disclosure of the receipt of login credentials for the user. Therefore, Patrni fails to disclose this element.
	Examiner respectfully disagrees, according to the Applicant’s specification ¶ 0028 “	Referring to Figure 1, a system for conducting account tokenized transactions is provided according to one embodiment. System 100 may include user 105, which may be an individual, a group of individuals, an organization, a company, etc.; user's financial institution 110; trusted party 140, such as an aggregator; third party 130 (e.g., a merchant, recipient of a transaction, etc.); and third party financial institution or settlement agent 135”. So merchant details is sufficient. ¶ 0017 “In one embodiment, the user account may be one of a DDA account or a line of credit account” which is the consumer payment instrument details which includes the login information ¶ 0047 “...The consumer payment instrument details may further include authentication details such as a security code or PIN”  also is sufficient. Therefore, Patrni disclose this element. 
	Applicant also disclose that “Patrni does not disclose "generating, by the financial institution computer program, a token for the user DDA account and associating the token with the user DDA and the third-party identifier." Instead, Patrni discloses a "preauthorization token". The token generated by Patrni’s issuer server is based on the consumer payment instrument details, merchant details, and transaction details, is sufficient in art. Emphasis added.
	Furthermore, the Applicant is of the opinion that “There is no disclosure of the communication of a token-specific routing number that is used by the financial institution computer program to identify an incoming transaction as including a tokenized account. Indeed, there is no disclosure of using the authorization token to identify the DDA. Patrni also does not disclose "verifying, by the financial institution computer program, that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token." Notably, the Office Action cites paragraph 0048 of Patrni as allegedly disclosing this element; in the context of Patrni's method, in paragraph 0048, the preauthorization token has not been generated (that does not occur until paragraph 0050. Thus, Patrni cannot verify anything about the preauthorization token because it does not yet exist, and cannot be received. And, even if the preauthorization token did exist, which it does not, the preauthorization token is 
not received from a financial institution for the third party. Similarly, with regard to "identifying, by the financial institution computer program, the user DDA associated with the token," the Office Action cites passages that precede the existence of the preauthorization token, so its financial institution cannot identify a DDA associated with a token when there is no token received. Importantly, to anticipate, all of the claim elements must be arranged or combined in the same way as recited in the claim. Net Moneyin, 88 USPQ2d at 1759. Here, even if Patrni's authorization token was a disclosure of the claimed token, it is clear that Patrni does not disclose all elements of the claims, and certainly not all elements of the claims arranged in the same way as recited. Therefore, Patrni cannot anticipate claim 1.
	Examiner respectfully disagrees as Patrni teaches all the elements of the token as described above and (Fig. 3 step 306 “... a preauthorization token 122 generated by the issuer server 118 for the consumer payment instrument 110...”) of Patrni further disclose that the token is generated for the consumer instrument. The token-specific routing number is considered as the Applicant lexicography that is not defined anywhere in the specification nor Drawing, and not a term known in the art. Patrni disclose in (¶ 0047 “...The consumer payment instrument details may further include authentication details such as a security code or PIN”) which is used for verifying and identifying the user account (DDA) also see ¶ 0049. The third party identifier is associated with issuer server as disclosed by Patrni since the preauthorized transaction request includes the preauthorization token 122 which was generated by the issuer server 118 based the consumer payment instrument details, merchant details, and preauthorized transaction details. And finally, in the financial art, direct deposit account (DDA) is simply a checking 
or savings account which offers the ability to send and receive funds electronically, and also has a debit card as an instrument associated to a checking account, so therefore this are all payment instrument. 

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 9-13 and 16-17, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because claim 9 is directed to a system. However, the claim recites a system comprising “a trusted party; a third party; and a third-party financial institution” Under the broadest reasonable interpretation, this limitations are broad enough to include humans as components of the claimed system. MPEP §2105 states that if the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter (MPEP §2105).

11.	Claims 1-4, 7-13 and 16-17, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
12.	In the instant case, claims 1-4 and 7-8 are directed to a process (i.e., method), and claims 9-13 and 16-17 are directed to a machine (i.e., system). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
13	The limitations of independent claim 9, representative of claim 1, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 9 are identified in bold below:
	[A]	A system for conducting account tokenized transactions, comprising: 
[B]	a backend for a financial institution comprising at least one computer processor, the financial institution associated with a user; 
[C]	a trusted party; 
[D]	a third party; and 
[E]	a third-party financial institution associated with the third party; 
[F]	wherein: the third party is configured to provide the trusted party with a third- party identifier for the third party and to engage the trusted party to interface with the financial institution associated with the user to obtain a token for a user demand deposit account (DDA); 
[G]	the financial institution associated with a user is configured to receive the third-party identifier and an identifier for the user DDA from the trusted party; 
[H]	the financial institution associated with the user is configured to generate the token for the user DDA and to associate the token with the user DDA and the third-party identifier; 
[I]	the financial institution associated with a user is configured to provide the token, a token-specific routing number, and the third-party identifier to the trusted party; 
[J]	the trusted party is configured to provide the token, a token-specific routing number, and the third-party identifier to the third party; 
[K]	the third party is configured to initiate a transaction using the token, a token-specific routing number, and the third-party identifier and to provide transaction to the financial institution associated with the third party; 
[L]	the financial institution associated with the third party is configured to provide the transaction comprising the token, the token-specific routing number, and the third-party identifier to the financial institution associated with a user; 
[M]	the financial institution associated with a user is configured to identify the transaction as involving a tokenized account based on the token-specific routing number; 
[N]	the financial institution associated with a user is configured to verify that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token; 
[O]	the financial institution associated with a user is configured to identify the user DDA associated with the token; 
[P]	the financial institution associated with a user is configured to post the transaction to the user DDA; and 
[Q]	the financial institution associated with a user is configured to settle the transaction with the third party.
 	Limitations C through Q under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, this is a form of commercial and legal interactions (e.g., provide, engage, obtain, receive, generate, associate, etc.,). For example, the disclosure establishes the financial institution receiving the third-party identifier and a user identifier from the trusted party, and then generate a token for the user account to be used for a payment transaction and then pay the transaction and adjust user account appropriately. Accordingly, the claims recite an abstract idea in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	Therefore, claims 1 and 9 recite an abstract idea and the analysis proceed to Step 2A.2
14.	The judicial exception is not integrated into a practical application. In particular, claim 9, recites the additional elements in bold below:
[A]	A system for conducting account tokenized transactions, comprising: 
[B]	a backend for a financial institution comprising at least one computer processor, the financial institution associated with a user; 
[C]	a trusted party; 
[D]	a third party; and 
[E]	a third-party financial institution associated with the third party; 
[F]	wherein: the third party is configured to provide the trusted party with a third- party identifier for the third party and to engage the trusted party to interface with the financial institution associated with the user to obtain a token for a user demand deposit  account (DDA); 
[G]	the financial institution associated with a user is configured to receive the third-party identifier and an identifier for the user DDA from the trusted party; 
[H]	the financial institution associated with the user is configured to generate the token for the DDA account and to associate the token with the user DDA and the third-party identifier; 
[I]	the financial institution associated with a user is configured to provide the token, a token-specific routing number, and the third-party identifier to the trusted party; 
[J]	the trusted party is configured to provide the token, a token-specific routing number, and the third-party identifier to the third party; 
[K]	the third party is configured to initiate a transaction using the token, a token-specific routing number, and the third-party identifier and to provide transaction to the financial institution associated with the third party; 
[L]	the financial institution associated with the third party is configured to provide the transaction comprising the token, the token-specific routing number, and the third-party identifier to the financial institution associated with a user; 
[M]	the financial institution associated with a user is configured to identify the transaction as involving a tokenized account based on the token-specific routing number; 
[N]	the financial institution associated with a user is configured to verify that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token; 
[O]	the financial institution associated with a user is configured to identify the user DDA associated with the token; 
[P]	the financial institution associated with a user is configured to post the transaction to the user DDA; and 
[Q]	the financial institution associated with a user is configured to settle the transaction with the third party;
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a customer device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claim 9 is not patent eligible.
15.	Dependent claims 2-4 and 7-8 which depends on claim 1 are directed to a process (i.e., method), and claims 10-13 and 16-17, which depends on claim 9 are directed to a machine (i.e., system) further recite wherein the third party is configured to receive, from the user, authorization to access the user DDA at the user's financial institution; wherein the trusted party comprises an aggregator; wherein the third-party identifier is an ACH Company ID; wherein the token comprises the token-specific routing number; wherein the token comprises a plurality of alphanumeric characters, and has the same last four digits as an account number for the DDA; wherein the transaction comprises an ACH debit or an ACH credit transaction. These limitations merely elaborate on the nature and what comprises the tokens, third-party identifier, type of account, trusted party. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 2-8 and 10-17 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 9 above, and therefore claims 2-4, 7-8, 10-13 and 16-17 are ineligible.
16.	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1-2, 8-11 and 17 are rejected under pre-AIA  35 U.S.C. 102 (a) (1) as being anticipated by Patrni et al., (US 2020/0027083 A1).
19. 	As per claims 1 and 9, Patrni teaches a system for conducting account tokenized transactions, comprising: 
a backend for a financial institution comprising at least one computer processor, the financial institution associated with a user (¶¶ 0020). 
a trusted party (Fig. 1 item 114 “aggregator server”, ¶¶ 0020).
a third party (Fig. 1 item 102 “payment network server”, ¶¶ 0020), and 
a third-party financial institution associated with the third party (Fig. 1 item 118 “issuer server”, ¶¶ 0020)
wherein:
 the third party is configured to provide the trusted party with a third-party identifier (“merchant identification details”, ¶¶ 0020) for the third party and to engage the trusted party to interface with the financial institution associated with the user to obtain a token for a user demand deposit account (DDA) (¶¶ 0023, 0043).
(claim 1) receiving, by a financial institution computer program executed by a financial institution backend and from a trusted party, a third-party identifier for a third party, login credentials for a user, and an identification of a user demand deposit account (DDA) (¶ 0047 “...The consumer payment instrument details may further include authentication details such as a security code or PIN”) to tokenize; 
(claim 9) the financial institution associated with a user is configured to receive the third-party identifier and an identifier for the user DDA from the trusted party (¶¶ 0047- 0048). 
	(claim 1) generating, by the financial institution computer program, a token for the user DDA and associating the token with the user DDA and the third-party identifier (Fig. 3 step 306 “... a preauthorization token 122 generated by the issuer server 118 for the consumer payment instrument 110...);
(claim 9) the financial institution associated with the user is configured to generate the token for the user DDA and to associate the token with the user DDA and the third-party identifier (Fig. 3 step 306, “preauthorization token”, ¶¶ 0051). 
 (claim 1) providing, by the financial institution computer program, the token, a token-specific routing number, and the third- party identifier to the trusted party;
(claim 9) the financial institution associated with a user is configured to provide the token, a token-specific routing number (“Particularly, the issuer server 118 checks an available balance or funds of the account of the consumer 104 linked to the consumer payment instrument 110...”, ¶¶ 0049) , and the third-party identifier to the trusted party (¶¶ 0048-0051).
 (claim 1) receiving, by the financial institution computer program and from a financial institution for the third party, a transaction comprising the token, the token-specific routing number, and the third-party identifier;
(claim 9) the trusted party is configured to provide the token, a token-specific routing number and the third-party identifier to the third party (¶¶ 0048-0051).  
 (claim 9) the third party is configured to initiate a transaction using the token, a token-specific routing number, and the third-party identifier and to provide transaction to the financial institution associated with the third party (¶¶ 0048-0051).  
 (claim 9) the financial institution associated with the third party (“acquirer”) is 
configured to provide the transaction comprising the token, the token-specific routing 
number, and the third-party identifier to the financial institution associated with a user (¶¶ 0042, 0044). 
(claim 1) identifying, by the financial institution computer program, the transaction as involving a tokenized account based on the token-specific routing number;   
(claim 9) the financial institution associated with a user is configured to identify the transaction as involving a tokenized account based on the token-specific routing
 number (¶¶ 0048-0051). 
	  (claim 1) verifying, by the financial institution computer program, that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token;
(claim 9) the financial institution associated with a user is configured to verify that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token (¶¶ 0048). 
 (claim 1) identifying, by the financial institution computer program, the user DDA associated with the token;
(claim 9) the financial institution associated with a user is configured to identify the user DDA associated with the token (¶¶ 0048-0049). 
  (claim 1) posting, by the financial institution computer program, the transaction to the user DDA; and
(claim 9) the financial institution associated with a user is configured to post the transaction to the user DDA (¶¶ 0048), and 
(claim 1) settling, by the financial institution computer program, the transaction with the third party.
(claim 9) the financial institution associated with a user is configured to settle the transaction with the third party (¶¶ 0028, 0062).  

20. 	As per claim 10, Patrni teaches a system, wherein the third party is configured to receive, from the user, authorization to access the user DDA at the user's financial institution (¶¶ 0047).

21. 	As per claims 2 and 11, Patrni teaches a system, wherein the trusted party comprises an aggregator (Fig. 1 item 114 “aggregator server”, ¶¶ 0020, 0023).

22. 	As per claims 8 and 17, Patrni teaches a system, wherein the transaction comprises an ACH debit or an ACH credit transaction (¶¶ 0037).

Claim Rejections - 35 USC § 103
23.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

24.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 3-4, 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Patrni et al., (US 2020/0027083 A1)) in view of Dilip et al., (US 2002/0091635 A1). 

26. 	With respect to claims 3 and 12, Patrni teaches all the subject matter as disclosed in claim 9 above, but does not explicitly disclose,
wherein the third-party identifier is an ACH Company ID.
	However, Dilip discloses
wherein the third-party identifier is an ACH Company ID (¶¶ 0092, 0106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to simply enhance the transaction information of Patrni in view of Dilip, in order to have an ACH transaction.  

27.	With respect to claims 4 and 13, Patrni teaches all the subject matter as disclosed in claim 9 above, but does not explicitly disclose,
wherein the token comprises the token-specific routing number.
However, Dilip discloses
wherein the token comprises the token-specific routing number (¶¶ 0061, 0096).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to simply enhance the transaction information of Patrni in view of Dilip, in order to have an ACH transaction. 


28.	Claims 7 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Patrni et al., (US 2020/0027083 A1)) in view of Piparsaniya et al., (US 2019/0392443 A1). 

29.	With respect to claims 7 and 16, Patrni teaches all the subject matter as disclosed in claim 9 above, but does not explicitly disclose,
wherein the token comprises a plurality of alphanumeric characters, and has the same last four digits as an account number for the DDA. 
However, Piparsaniya discloses
wherein the token comprises a plurality of alphanumeric characters, and has the same last four digits as the account (¶¶ 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to simply enhance the transaction information of Patrni in view of Piparsaniya, in order to have a secure token in a transaction. 




Conclusion
30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

31.	The prior art made of record and not relied upon:
1)	(US 20130304648 A1) – O'Connell et al., System and Method for Authentication using Payment Protocol - relates to using a payment processing network as an authorization engine to access secure physical areas, such as college dormitories, office buildings. A keycard with a cryptogram generator is presented by a user to an access device, and the access device or associated computer sends an access request message formatted like a payment authentication request message to an aggregator/acquirer and payment processing network.
2)	(US Pat.11094020 B1) – Lee et al., Methods and Apparatus for Constructing Machine Learning Models to Process User Data and Provide Advance Access to Payments - Described herein are systems, devices, and methods for constructing a machine learning model that processes and provides a user access to earned income on an on-demand basis.
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685